STRINGER, Judge.
Leslie Marion Alexander (husband) appeals a nonfinal order denying his motion to transfer venue from Collier County to Dade County based on forum non conve-niens or to dismiss or transfer the cause for improper venue. We find no merit in the husband’s arguments and affirm, without further comment, the trial court’s order determining that Collier County was the proper venue for this action.
The husband alternatively argues that the trial court lacked subject matter jurisdiction over this divorce since neither party met the residence requirements of section 61.021, Florida Statutes (1997). Although subject matter jurisdiction can be raised at any time, the record before us is inadequate to make a determination as to whether either party met the residence requirements of section 61.021. Thus, we do not decide this issue. Our holding is without prejudice to either party raising this issue in the trial court on remand.
Affirmed and remanded.
THREADGILL, A.C.J., and BLUE, J., Concur.